Citation Nr: 1528062	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection thyroid cancer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in September 2011, the Veteran identified a number of private physicians who provided treatment for her thyroid cancer.  Notably, in the evidence itemized in the January 2013 rating decision, the RO also noted the submission of the list of treating physicians.  However, the record does not demonstrate that the RO attempted to obtain the outstanding private medical records.  An attempt to obtain private treatment records should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical treatment for her thyroid disability and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




